—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Golia, J.), rendered December 13, 1993, convicting him of murder in the second degree, attempted murder in the second degree, burglary in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and sentencing him to concurrent indeterminate terms of 22 years to life imprisonment for murder in the second degree, 7 to 21 years imprisonment for attempted murder in the second degree, 10 to 20 years imprisonment for burglary in the first degree, and 7 to 14 years imprisonment for criminal possession of a weapon in the second degree.
Ordered that the judgment is modified, on the law, by reducing the sentence imposed upon the conviction of criminal possession of a weapon in the second degree from an indeterminate term of 7 to 14 years imprisonment to an indeterminate term of 42/3 to 14 years imprisonment; as so modified, the judgment is affirmed.
The indeterminate term of 7 to 14 years imprisonment imposed upon the conviction for criminal possession of a weapon in the second degree was unlawful in that the maximum sentence for that offense, a class "C” violent felony, for a first offender is an indeterminate term of 42/s to 14 years imprisonment (Penal Law § 70.02 [former (1) (b)]; [former (4)]; *468§ 70.30). That sentence is reduced accordingly. We find no basis to otherwise modify the defendant’s sentence.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Ritter, J, P., Pizzuto, Friedmann and Luciano, JJ., concur.